

EXHIBIT 10.73


THIRD AMENDMENT TO CUPERTINO CITY CENTER NET OFFICE LEASE


THIS THIRD AMENDMENT TO CUPERTINO CITY CENTER NET OFFICE LEASE (this “Third
Amendment”) is made and entered into as of this _11th__ day of _July_, 2008 (the
“Effective Date”) by and between CUPERTINO CITY CENTER BUILDINGS, a California
limited partnership (“Lessor”), and CHORDIANT SOFTWARE, INC., a Delaware
corporation (“Lessee”).


RECITALS:


A. Lessor and Lessee entered into that certain Cupertino City Center Net Office
Lease dated June 19, 1998 (the “Original Lease”), as amended by that certain
First Amendment to Cupertino City Center Net Office Lease dated December 31,
2003 (the “First Amendment”), as amended by that certain Second Amendment to
Cupertino City Center Net Office Lease dated March 10, 2006 (the “Second
Amendment”, and together with the Original Lease and the First Amendment, the
“Lease”), pursuant to which Lessor leased to Lessee certain premises (as more
particularly described in the Lease), consisting of approximately twenty-four
thousand nine hundred sixty-two (24,962) rentable square feet and more commonly
known as 20400 Stevens Creek Boulevard, Suite 400, Cupertino, California (the
“Premises”).  All initial capitalized terms used herein but not herein defined
shall have the meaning ascribed to such terms in the Lease.


B.         Lessor and Lessee now desire to enter into this Third Amendment to
memorialize the Base Rent in connection with Lessee’s exercise of its option to
extend the Term of the Lease, and to otherwise amend the Lease on terms and
conditions set forth in this Third Amendment.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Lessor and Lessee hereby agree as follows:


1.           INCORPORATION OF RECITALS.  The recitals expressed in A and B above
are true and correct, incorporated herein and made a part of this Third
Amendment by this reference.


2.           AMENDMENTS.  Commencing on the Effective Date, the Lease shall be
amended as follows:


a.           Lessor and Lessee hereby acknowledge and agree that Lessee has
exercised its option to extend the Term of the Lease pursuant to Section 2.f. of
the First Amendment.  Therefore, the Term of the Lease, which was previously
scheduled to expire on December 31, 2008, is hereby extended such that the Term
shall expire on December 31, 2013 (the sixty (60) month period commencing on
January 1, 2009 and expiring on December 31, 2013 shall be referred to herein as
the “Extension Term”).


b.           Notwithstanding the provisions of Article 3.b. of the Original
Lease and Section 2.f. of the First Amendment to the contrary, the Base Rent
during the Extension Term shall be as follows:



     
Base Rent Per Month
 
Base Rent
       
Per SF of Rentable Area
 
Per Month
   
January 1, 2009 – December 31, 2009
 
$3.10
 
$ 77,382.20
   
January 1, 2010 – December 31, 2010
 
$3.19
 
$ 79,628.78
   
January 1, 2011 – December 31, 2011
 
$3.29
 
$ 82,124.98
   
January 1, 2012 – December 31, 2012
 
$3.39
 
$ 84,621.18
   
January 1, 2013 – December 31, 2013
 
$3.49
 
$ 87,117.38
 








- 1 -
pa-1262012
 
 

--------------------------------------------------------------------------------

 



c.           Section 2.c. of the First Amendment, which previously converted the
Lease from a “triple net” lease to a “full service” lease, is hereby deleted in
its entirety, and the original five (5) paragraphs of Article 7.b. of the
Original Lease are hereby reinstated in their entirety such that the Lease shall
be converted back to a “triple net” lease.


d.           Article 1.l. shall be amended to provide that notices to Lessor
shall be delivered to the following:



 
Lessor:
 
c/o Prometheus Real Estate Group, Inc.
           
1900 South Norfolk Street, Suite 150
           
San Mateo, CA 94403
           
Attn:  Executive Vice President
           
Telephone No.:  (650) 931-3400
           
Fax No.:  (650) 931-3600
                         
with a concurrent copy to:
                         
c/o Prometheus Real Estate Group, Inc.
           
1900 South Norfolk Street, Suite 150
           
San Mateo, CA 94403
           
Attn:  Chief Financial Officer
           
Telephone No.:  (650) 931-3400
           
Fax No.:  (650) 931-3600
                         
and with a concurrent copy to the
           
Project Management Office at:
                         
20400 Stevens Creek Boulevard, Suite 245
           
Cupertino, California 95014
           
Attn:  Property Manager
           
Telephone No.:  (408) 873-0121
           
Fax No.:  (408) 873-0122
     



e.           Option to Extend.  Lessee shall have the option to further extend
the Term of the Lease for one (1) period of sixty (60) months, commencing
immediately following the expiration of the Extension Term, on the terms and
conditions set forth in Article 3.b. of the Original Lease; provided, however,
that (i) Lessee shall deliver the Option Notice no more than twelve (12) months
but no less than nine (9) months before the expiration of the current Term (as
extended by this Third Amendment), and (ii) notwithstanding the amount of the
Base Rent payable at the expiration of the Extension Term, the Base Rent shall
be adjusted as of the commencement of the new extension term to be an amount
equal to one hundred percent (100%) of the then current “Fair Market Rental
Value” (as defined and determined pursuant to the procedure set forth in Article
3.b. of the Original Lease) of the Premises at the time of the commencement of
the new extension term.


f.           Tenant Improvement Allowance.  Lessor shall pay to Lessee an amount
equal to Five Dollars ($5.00) per square foot of Rentable Area (the "Tenant
Improvement Allowance"), to be applied to costs incurred by Lessee in
constructing Lessee’s Alterations.  In no event shall more than One Dollars and
25/100 ($1.25) per square foot of Rentable Area of the Tenant Improvement
Allowance be used toward the cost of phones, wiring, furniture, fixtures,
equipment or other personal property.  The Tenant Improvement Allowance is
personal to Lessee and may not be assigned to any assignee or subleseee (except
in the event of a Permitted Transfer).  The Tenant Improvement Allowance shall
be





- 2 -
pa-1262012
 
 

--------------------------------------------------------------------------------

 

disbursed in a lump sum after delivery to Lessor of invoices and unconditional
lien releases for the work to which Lessee seeks to apply the Tenant Improvement
Allowance; provided, however, that such invoices and unconditional lien releases
must be delivered to Lessor within twelve (12) months after the Effective
Date.  In the event the Tenant Improvement Allowance is greater than the amounts
stated on the invoices delivered to Lessor within the aforementioned time
period, the excess shall be retained by Lessor.


g.           Article 13.g. of the Original Lease shall be deleted in its
entirety and replaced with the following:


“Excess Consideration.  In the event of any Transfer (other than a Permitted
Transfer), Lessor shall receive as additional rent hereunder, fifty percent
(50%) of Lessee’s “Excess Consideration” derived from such Transfer.  As used
herein, “Excess Consideration” shall mean all rent, additional rent, key money,
bonus money and/or other consideration received by Lessee from a Transferee
and/or paid by a Transferee on behalf of Lessee in connection with the Transfer
in excess of the rent, additional rent and other sums payable by Lessee under
this Lease (on a per square foot basis if less than all of the Premises is
subject to such Transfer), excluding any consideration attributable to the sale
or lease of Lessee’s furniture, fixtures, or equipment in the Premises, less the
sum of Lessee’s reasonable out-of-pocket costs incurred for brokerage
commissions, attorneys’ fees and any Alterations to the Premises or improvement
allowances in connection with such Transfer, any lease takeover payment paid to
or for the benefit of the Transferee, any reasonable costs of advertising the
Premises (or applicable portion thereof) for sublease or assignment.  If part of
the Excess Consideration shall be payable by the Transferee other than in cash,
then Lessor’s share of such non-cash consideration shall be in such form as is
reasonably satisfactory to Lessor.”


3.           BROKERS.  Lessor and Lessee each warrant to the other that it has
had no dealing with any real estate broker or agent in connection with this
Third Amendment except for Cornish & Carey Commercial representing Lessee
(“Lessee’s Broker”), whose commission shall be paid by Lessor in accordance with
the provisions of a separate written agreement between Lessor and Lessee’s
Broker, and that Lessor and Lessee know of no other real estate broker who is
entitled to or can claim a commission in connection with this Third
Amendment.  Lessee agrees to indemnify, defend and hold Lessor harmless from and
against any and all claims, demands, losses, liabilities, lawsuits, judgments,
and costs and expenses (including, without limitation, reasonable attorneys’
fees and expenses) with respect to any alleged leasing commission or equivalent
compensation alleged to be owing on account of Lessee’s dealings with any other
real estate broker or agent.


4.           NON-DISCLOSURE.  Lessee acknowledges that the terms and conditions
of this Third Amendment are confidential and proprietary in nature
(“Confidential Information”), reflecting a business transaction between Lessor
and Lessee.  Each party agrees that it shall take reasonable measures to protect
the secrecy of and avoid disclosure and unauthorized use of the Confidential
Information.  Lessee agrees not to disclose the Confidential Information to any
third parties, including but not limited to, real estate brokers (except for
Lessee’s Broker), existing tenants of the Project, prospective tenants of the
Project, or any other person or entity without the prior written permission of
Lessor.  Disclosure of the Confidential Information by Lessee to unauthorized
parties will constitute a breach under the Lease.


5.           MISCELLANEOUS.


a.           This Third Amendment may be executed in one or more counterparts,
each of which shall be an original, and all of which shall constitute one
instrument.  The parties contemplate that they may be executing counterparts of
this Third Amendment transmitted by facsimile and agree and





- 3 -
pa-1262012
 
 

--------------------------------------------------------------------------------

 

intend that a signature by facsimile machine shall bind the party so signing
with the same effect as though the signature were an original signature.


b.           Except as set forth in this Third Amendment, the Lease shall remain
unchanged, in full force and effect. If there is any inconsistency between the
terms of this Third Amendment and the terms of the Lease, the terms of this
Third Amendment shall control.


IN WITNESS WHEREOF, Lessor and Lessee have entered into this Third Amendment as
of the date first written above.
LESSOR:
 
LESSEE
             
CUPERTINO CITY CENTER BUILDINGS,
 
CHORDIANT SOFTWARE, INC.,
a California limited partnership
 
a Delaware corporation
             
By:
PROM XX, INC.,
 
By:
/s/  Peter Norman
 
a California corporation
       
its general partner
 
Print Name:
PETER NORMAN
               
By:
PROMETHEUS REAL ESTATE
 
Its
CHIEF FINANCIAL OFFER
   
GROUP, INC.,
         
a California corporation
 
Date:
July 10
, 2008
   
agent for owner
                       
By:
/s/  Jaclyn B. Satier
 
By:
/s/  Jack Landers
                 
Print Name:
JACLYN B. SATIER
 
Print Name:
JACK LANDERS
                 
Its:
EXECUTIVE VICE PRESIDENT, PRINCIPAL
 
Its:
VICE PRESIDENT, HUMAN RESOURCES
                 
Date
July 11
, 2008
 
Date
July 10
, 2008
                 
By:
/s/  William R. Leira
                       
Print Name:
William R. Leira
                       
Its:
ASSISTANT SECRETARY
                       
Date
July 11
, 2008
       








- 4 -
pa-1262012
 
 

 
